 



Exhibit 10.2.17
CARDINAL HEALTH, INC.
RESOLUTIONS OF THE HUMAN RESOURCES AND
COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS
ADOPTED ON AUGUST 7, 2007
     RESOLVED, further, that, effective immediately, the terms of all
outstanding Options, Restricted Shares and RSUs granted under the Cardinal
Health, Inc. Amended and Restated Equity Incentive Plan, as amended (the “EIP”)
and Cardinal Health, Inc. Broadly-based Equity Incentive Plan, as amended (the
“BEIP”) (other than those Options, Restricted Shares and RSUs that may provide
for terms more beneficial to the grantee) shall be amended: (i) to provide that
“retirement” shall mean termination of employment (other than by reason of death
or Disability and other than in the event of termination for Cause) from the
Company and its affiliates: (a) after attaining age fifty-five, and (b) having
at least ten years of continuous service with the Company and its affiliates,
including service with an affiliate of the Company prior to the time that such
affiliate became an affiliate of the Company; (ii) to provide for the immediate
ratable vesting of Options, Restricted Shares and RSUs upon termination of
employment when the grantee is retirement-eligible, with the vested Options
exercisable by the grantee through the remaining term of the Option, and for
purposes of the amended awards, the ratable portion shall, with respect to each
applicable installment of an award, be an amount equal to such installment of
the award scheduled to vest on each future vesting date multiplied by a
fraction, the numerator of which shall be the number of days from the grant date
through the date of termination, and the denominator of which shall be the
number of days from the grant date through such vesting date; (iii) to provide
for the immediate vesting of all Options, Restricted Shares and RSUs in the
event of death or disability of the grantee, with the vested Options exercisable
by the grantee through the remaining term of the Option;
     RESOLVED, further, that, to the extent that the Option Agreements,
Restricted Share Agreements and RSU Agreements under the EIP and BEIP are
inconsistent with the foregoing resolutions, they shall be deemed to be amended
accordingly.

